Elliott, J.
The questions presented and argued in this case do not require us to do more than outline the pleadings, for the questions are general ones involving the validity and construction of a statute. It is sufficient to bring the questions clearly enough before the mind for investigation and consideration to say, that the relator petitioned for a writ of mandate to compel the appellee, as school trustee of Monroe township, in the county of Howard, to certify to the county superintendent of schools the number of text-books required by the children of the township for use in the public schools, and to procure and furnish such books as the law requires; and that the return of the appellee to the alternative writ is so framed as to present the question of the constitutionality of the act of March 2d, 1889, and, also, the question as to the duties of the school trustee under that act. Elliott’s Supp., section 1289; Acts of 1889, p. 74.
*465The act assailed does not impinge in the slightest degree upon the right of local self-government. The right of local self-government is an inherent, and not a derivative one. Individualized, it is the right which a man possesses in virtue of his character as a freeman. It is not bestowed by legislatures, nor derived from statutes.’ But the courts which have carried to its utmost extent the doctrine of local self-government have never so much as intimated, that it exists as to a matter over which the Constitution has given the law-making power supreme control, nor have they gone beyond the line which separates matters of purely local concern from those of State control. Essentially and intrinsically the schools in which are educated and trained the children who are to become the rulers of the commonwealth are matters of State, and not of local jurisdiction. In such matters, the State is a unit, and the Legislature the source of power. The authority over schools and school affairs is not. necessarily a distributive one to be exercised by local instrumentalities ; but, on the contrary, it is a central power residing. in the Legislature of the State. It is for the lawmaking power to determine whether the authority shall be exercised by a State board of education, or distributed to county, township, or city organizations throughout the State. With that determination the judiciary can no more rightfully interfere, than can the Legislature with a decree or judgment pronounced by a judicial tribunal. The decision is as conclusive and inviolable in the one case as in the other, and an interference with the legislative judgment would be a. breach of the Constitution which no principle would justify, nor any precedent excuse. But we need not rest our conclusion that the control of schools and school affairs is vested in the law-making power of the State, upon the proposition that schools are intrinsically matters of State concern, and not of a local nature — although it may there be securely rested — for our Constitution, in language that can *466not be mistaken, declares that it is a matter of the State and not of the locality. The language of the Constitution is this : “ Knowledge and learning, generally diffused throughout a community, being essential to the preservation of a free government, it shall be the duty of the General Assembly to encourage by all suitable means, moral, intellectual scientific, and agricultural improvement, and to provide, by law, for a general and uniform system of common schools, wherein tuition shall be without charge, and equally open to all.” Article VIII, section 1. The Constitution enjoins a duty and confers a power. The duty and the power are coextensive, but the object they are designed to accomplish is unified, because the duty is to “provide, by law, for a general and a uniform system of common schools,” and the power is granted to enable the General Assembly to effectively perform the duty. Both by the Constitution and by the intrinsic nature of the duty and the power, the authority is exclusively legislative, and the matter over which it is to be exercised solely of State concern. That this conclusion is sound, is so clear, that authorities are not required to fortify or support it, but authorities are not wanting, for the ■current of judicial decisions is unbroken. State, ex rel., v. School Directors, etc., 74 Mo. 21; State, ex rel., v. Board, etc., 35 Ohio St., 368; School Commissioners, etc., v. State Board, etc., 26 Md. 505; Robinson v. Howard, 84 N. C. 151; Stuart v. School District, No. 1, etc., 30 Mich. 69; Ford v. Kendall Borough School District, 121 Pa. St. 543; People, ex rel., v. Board, etc., 101 Ill. 308 ; Richards v. Raymond, 92 Ill. 612 (34 Am. R. 151); Powell v. Board, etc., 97 Ill. 375; Briggs v. Johnson County, 4 Dill. 148; Rawson v. Spencer, 113 Mass. 40; Commonwealth v. Hartman, 17 Pa. St. 118. Judge Cooley has examined the question with care, and discussed it with ability, and he declares that the Legislature has plenary power over the subject of the public schools. He says, in the course of his discussion, that: “ To what degree the Legislature shall provide for the *467■education of the people at the cost of the State or of its municipalities, is a question which, except as regulated by the Constitution, addresses itself to the legislative judgment exclusively.” Again, he says: “ The governing school boards derive all their authority from the statute, and can exercise no powers except those expressly granted and those which result by necessary implication from the grant.” Const. Lim. (5th ed.) 225, note 1. No case has been cited by counsel, and none has been discovered by us, although we have ■searched the reports with care, which denies the doctrine that the regulation of the public schools is a State matter exclusively within the domain of the Legislature.
If it be true that the power is a legislative one, then it is indisputably true, that the courts can not control the legislative discretion. This principle is elementary in constitutional law, and it needs no support from precedents or decisions ; but the principle has been so well expressed by Mr. Justice Bradley that we quote his language. Replying to an argument that the mode in which the power was exercised was improper, this great judge said : “ The answer is, the legislative department, being the nation itself, speaking by its representatives, has a choice of methods, and is the master of its own discretion.” Legal Tender Cases, 12 Wall. 457 (561). We have adopted and applied this rule, and, indeed, we could not depart from it, without a disregard of principle, that no decision or precedent would excuse. Hancock v. Yaden, 121 Ind. 366.
As the power over schools is a legislative one, it is not exhausted by exercise. The Legislature having tried one plan is not precluded from trying another. It has a choice of methods, and may change its plans as often as it deems necessary or expedient; and for mistakes or abuses it is answerable to the people, but not to the courts. It is clear, therefore, that even if it were true, that the Legislature had uniformly entrusted the management of school affairs to local organizations, it would not authorize th¿ conclusion, that *468it might not change the system. To deny the power to change, is to affirm that progress is impossible, and that we must move forever “ in the dim footsteps of antiquity.” But the legislative power moves in a constant stream, and is not exhausted by its exercise in any number of instances, however great. It is not true, however, that the authority over schools was originally regarded as a local one; on the contrary, the earlier cases asserted that the Legislature could not delegate the power to levy taxes for school purposes to local organizations, but must itself directly exercise the power; thus denying, in the strongest possible form, the theory of local control. This ruling was, for many years, regarded as the law of the State; but in the case of Robinson v. Schenek, 102 Ind. 307, it was held that the Legislature might either exercise the power itself, or delegate it to local governmental instrumentalities. It has, indeed, been the uniform course since the organization of the State, to regulate and control school affairs by legislation. All the public schools have been established under legislative enactments, and all rules and regulations have been made pursuant to statutory authority. Every school that has been established owes its existence to legislation; and every school officer owes his authority to the statute.
It is impossible to conceive of the existence of a uniform system of common schools without power lodged somewhere to make it uniform, and, even in the absence of express constitutional provisions, that power must necessarily reside in the Legislature. If it does reside there, then that body must have, as an incident of the principal power, the authority to prescribe the course of study and the system of instruction that shall be pursued and adopted, as well as the books which shall be used. This general doctrine is well entrenched by authority. Hovey v. State, ex rel. Carson, 119 Ind. 395; Hovey v. State, ex rel. Riley, 119 Ind. 386; State, ex rel., v. Hawkins, 44 Ohio St. 98; State, ex rel., v. Harmon, 31 Ohio St. 250. Having this authority, the Legislature *469may not only prescribe regulations for using such books, but it may, also, declare how the books shall be obtained and distributed. If it may. do this, then it may provide that they shall be obtained through the medium of a contract awarded to the best or lowest bidder, since, if it be true, as it unquestionably is, that the power is legislative, it must also be true that the Legislature has an unrestricted discretion and an unfettered choice of methods. It can not be possible that the courts can interfere with this legislative power, and adjudge that the Legislature shall not adopt this method or that method, for, if the question is at all legislative, it is so in its whole length and breadth. Under our form of government there is no such thing as a power partly judicial and partly legislative; the one power excludes the other, for each is distinct and independent. State, ex rel., v. Noble, 118 Ind. 350; Greenough v. Greenough, 11 Pa. St. 489. If the Legislature exercises its right to make a choice of methods, by enacting that the books for the schools shall be furnished by the person making the most acceptable bid, the courts can not interfere, because the power exercised is a purely legislative one, and within the legislative domain, courts are forbidden to enter. There is no escape from this conclusion, save by a denial of legislative independence, and an assertion of the right of judicial surveillance and control.
If the power over the school system is legislative and exclusive, then the Legislature has authority to impose upon all officers whose tenure is legislative, such duties respecting school affairs as it deems proper. All such officers take their offices oum onere, and must do what the Legislature commands or else resign.
It is a mistake to suppose, that the statute under consideration, imposes duties upon the school officers for the benefit of the book dealers. Not a word in it indicates such an intention. The purpose of the lawmakers, clearly manifested and expressed, is to secure a benefit to the public. The ob*470jecfc of the statute is not to make officers perform duties for the benefit of private individuals, but to make them render-services for the benefit of the public, and that benefit results to private persons is an unavoidable incident, not a designed or express provision of the statute. At the time the.act was passed it was not known, nor could it be known, what persons would secure the contract for furnishing the books required by law, for it was provided that competition should be invited, and the contract awarded to the lowest bidder.
It may be true that the book dealers are incidentally benefited by the services of the officers, but if that be a sufficient reason for condemning the act, then' all statutes providing for the award of contracts by public officers, the certification of accounts or the making of reports, where individuals are interested, must be condemned, since, in every instance, there is an incidental benefit to the dealer or contractor. The truth is, that in no event can a public officer award a contract or certify estimates, accounts, or the like,, without at the same time rendering a beneficial service to the person with whom he deals on behalf of the State. If the services of the officer benefit the public, and are imposed for the good of the public, the statute is rescued from successful attack, although the services of the officers may also benefit a private person. Either this is true, or else it is true, that no public officer can be required to award contracts, verify accounts, audit claims, or certify estimates to an individual who has a claim against the State, or any of its municipalities.
The statute is not within the constitutional provisions directed against monopolies. It designates as the standard for the guidance of the State board of education certain books, requires that the books furnished for the use of the schools shall be equal in merit to those named, requires the board to advertise for proposals to furnish the books in a newspaper published in each of the five large cities of the Nation, and *471requires the board to award the contract to the lowest bidder. In the section directing the award of the contract it is enjoined upon the board to “ ascertain under which of said proposals or propositions the school books ” can be furnished to the people of the State for use in the common schools. In another section it is provided, that the books shall be distributed by the township trustees, and that the books shall be sold to the pupils and patrons of the schools. It appears, therefore, that the object of the act is to secure books for the public schools, by means of open competition after full notice.
There is .no exclusion of bidders, no limitation of the right to furnish school books to the people of the State to any class; on the contrary, all who are prepared to supply such books as the statute makes the standard are invited to compete for the contract. No special privilege is granted to any one, no right denied to any one, for all are invited to enter the field as competitors.
It is true that the statute declares that the books shall conform to a designated standard, but this standard no one will deny the power of the Legislature to establish. The right to fix the standard is, indeed, a condition essential to the existence of the power; deny the condition, and it.must follow, that each father or guardian that controls a pupil may dictate what studies he shall pursue and what books he shall use. Such a result would be most deplorable, for it would produce such chaotic confusion, that the usefulness and efficiency of the school system would be completely and forever destroyed; but the provisions of the Constitution prevent such a result, for they make it the duty of the Legislature ■to establish a uniform system.
A standard must be fixed in order that there may be fair and open competition, since there could be no intelligent bidding if bidders were not informed what they would be required to furnish. If only a limited class own or control property that the public good demands, then that class is in *472the best situation to bid, but this is no reason why the public shall not have the best that their representatives can secure. The utmost that can be done, is to establish a standard, and invite competing bids. If school books can be bought by local boards, or by a State organization, some one publisher must of necessity be favored in every instance where a uniform system is adopted. This result can by no possibility be avoided. If, for illustration, McGuffey’s series of readers should be selected as the standard, then the owners of the copyright of that series would be favored to the exclusion of all others. It comes at last to this, either the Legislature may authorize the State board to select the books even though the selection may give peculiar advantage to one publisher, or it can neither buy, nor authorize any one to buy, books protected by copyright. Every one knows that the best books are thus protected, and so they should be, for an author is entitled to the benefit of his work, and it would be sinning against justice to pirate his books.
If no copyrighted books can be bought, then new discoveries and new methods, however important, may be denied the children of our common schools, and this without sufficient reason, for no rule of law prohibits the purchase for public use of articles protected by letters patent or by copyright. A familiar and forcible illustration is supplied by cases of the improvements of streets with patented pavements, at the expense of the property owners.
We conclude our discussion of this phase of the subject by affirming, that the statute can not be considered as creating a monopoly, because it does require that a certain class of books shall be used, and in doing this does favor some publishers to the exclusion of others.
We accept as correct the assumption of appellant’s counsel, that the statute does require the people of the State to buy the particular books designated by the proper officer, in obedience to the command of the law, and that, so far as concern^ the officers of the State, they must be bought from the *473person to whom the State Board of Education awards the contract. We agree fully with appellant’s counsel upon this point, for we think that everywhere throughout the statute is manifested the intention to create a uniform system, and to make a body of rules which all school officers are bound to obey. Nor do we doubt, that it was the intention of the Legislature to secure to the person who proved the best bidder in the open competition, so carefully provided for, the exclusive privilege of furnishing the books selected by the State Board of Education, so far as the acts of school officers are involved. Whether it goes further is not a question in this case, for the statute operates upon and through the school officers of the State. It is, indeed, not possible to so construe the statute as to deny the exclusive right of the successful competitor, since the language employed by the Legislature clearly and unmistakably indicates the intention to exercise its power by creating a uniform system, and quite as clearly evinces a purpose to secure the practical enforcement and operation of that system, by vesting in the person to whom the contract may be awarded, the exclusive privilege of supplying books to all the children who enter the schools of the State, so far as the books are supplied through the school officers. Two thing are very clear: one, that the Legislature meant to provide an exclusive privilege, in order to secure books at the best prices; the other, that the Legislature meant to prevent the possibility of any break in the uniformity of the system framed by the statute.
We can find neither reason nor authority, that suggests a doubt as to the power of the Legislature to require a designated series of books to be used in the schools, and to require, that the books selected shall be obtained from the person to whom the contract for supplying them may be awarded. It is to be remembered that the statute does not command that every pez-son shall buy the books ; it confines the requirement to those who receive the benefit of the public schools. These schools are owned and maintained by the *474State, and the State may jjrescribe th.e terms and conditions upon which pupils may enter them, except that it can not disregard the constitutional injunction that “ tuition shall be without charge, and equally open to all.” It may, as we have seen, prescribe the course of study that shall be pursued, and the system of instruction that shall be adopted, and to perfect and complete its control it must have the power to prescribe the books that shall be used, and the mode in which they shall be obtained. In prescribing the mode in which books shall be obtained, the Legislature simply commands that those who enjoy the benefit of the schools which it maintains shall secure such books as it deems best, and in the mode it regards as expedient. Power thus asserted is exercised in a matter which is not of common right, but which concerns institutions founded and fostered by the State. The regulation, in its entire scope, relates exclusively to the enjoyment of the privilege afforded by a system of education created and maintained by the State for the general good, and it must follow that the State does have power to make the regulation effective, by prescribing the method which shall be pursued by those who seek to enjoy the privilege it has created. Certainly no one will deny the existence of such a right, and if it does exist, it must reside in the lawmaking power of the State.
The regulation of the mode of securing books by the pupils of the common schools is not analogous to a regulation of general property rights, for books are peculiar to schools, and schools are the property of the State. It is no answer to this argument to affirm that the State may not give one person the exclusive privilege of selling fuel, clothing, or the like, to a community, for school books are unlike such property in their chief characteristics, and the Legislature does not assume to declare that any person may not sell books to a community; it simply assumes the power of declaring that the person whom the State board of education decides is the lowest bidder shall have the exclusive priv*475ilege of supplying its schools with books. In doing this, it does no more respecting schools than a private citizen does wlio contracts with another to furnish him goods for a designated period, nor does it do more regarding schools, than it does with respect to all the public institutions whose officers are authorized to give the exclusive privilege of furnishing groceries, medicines, or other articles to the person to whom a contract covering a designated period is awarded, for the State owns and maintains its schools just as much as it does its public institutions of every kind.
Either the State has power to regulate and control the schools it owns or it has not; that it does not have this power, we venture to say, no one will affirm; if it does have this power, it must reside in the law-making department, for it is impossible for it to exist elsewhere. If the power does reside in the law-making department, then that department must exercise its discretion and adopt such measures as it deems best, and if the measures adopted lead to the exclusion of some book-owners, it is an incident that no ingenuity can escape, nor any system avoid. The denial of the right to select the books is the denial of the right of regulation and control, and we can not conceive it possible to deny this right. If the right of regulation and control exists, then the fact that the exercise of the right does exclude some publisher is an inseparable and unavoidable condition of the exercise of the right. Without it, the right is annihilated. If a clear and manifest legislative right can not be exercised without conferring privileges in the nature of a monopoly, then, as the authorities all agree, a monopoly may be created, for a denial of the right will not be suffered. This doctrine is discussed by Judge Cooley, in his work on torts, and by Mr. Tiedeman, in his work on the police power, to which we refer without comment, Cooley Torts, 277; Limitations of Police Power, 315, et seq. But we need not enter the field traversed by these authors, for here there is no denial of a right to sell books to a community; all that is here done is *476to provide that the person who secures, after fair and open competition, the contract for supplying books to the school children shall enjoy an exclusive privilege for the period prescribed by’the statute.
Judge Cooley says that “ It is held competent for the State to contract with a purchaser to supply all the schools of the State with text-books of a uniform character and price.” Const. Lim. (5th ed.) 225, n. 1. In Curryer v. Merrill, 25 Minn. 1 (33 Am. R. 450), it was held that the State might purchase books and compel the patrons of the school to buy the books from its officers. The question was presented in Bancroft v. Thayer, 5 Sawyer, 502, in substantially the same general form that it is here, and it yms held that a State maj1' provide by legislation that a designated person shall have the exclusive privilege of furnishing all the text-books needed for the use of the public schools. This decision was made upon the Constitution of Oregon, which is very similar to ours, and the right to make such a contract is referred to the police power, the court saying: “ To authorize and provide that, by means of contract or legislative grant, a particular person or persons shall have the exclusive right to do or furnish a particular thing, upon certain conditions, for the use and convenience of the public, has always been a common mode of exercising the police powers of the State.” In the case of State, ex rel., v. State Board of Education, 18 Nev. 173, the power of the Legislature to require the adoption and use of the books of a designated publisher was assumed to exist by court and counsel, and this is true of the case of People, ex rel., v. Board of Education, 55 Cal. 331. The court held in People, ex rel., v. State Board of Education, 49 Cal. 684, that the decision of the State board of education as to the text-books that should be used was final, and must be obeyed by all of the local boards and officers. These authorities, and those to which we have heretofore referred, seem to us to so conclusively settle the question as to leave no room for debate.
*477If it be true, as the decided cases all affirm, that the State may itself contract for the books and require the patrons of the schools to buy from its officers at a designated price, it must be true, that the State can contract with an individual to supply the books, for the underlying principle is precisely the same'. It can make no difference whether the State buys the books and then requires the patrons of the schools to purchase from its officers, or whether it vests the exclusive privilege in an individual by contract, for the decision of the question does not depend upon the parties, but upon the character of the act or transaction. Whether the right to sell is asserted by the state itself or conferred upon an individual can make no difference, since in either case the privilege is exclusive. If the State can itself exercise such a privilege) it can certainly authorize its exercise by an individual.
Our conclusion upon the constitutional questions is in harmony with the judgment of the eminent judge who héard and decided the case of State, ex rel., v. Blue, post, p. 600, as well as with that of the learned judge who decided this case, for we agree with them that the statute is constitutional in all its essential features. Whether there are, or are not, isolated and detached clauses that may be invalid we have not inquired, for the reason, that the ease as it is presented by the record, and in the very able argument of counsel, requires no such investigation.
The remaining question requires a construction of the statute. The contention of the one party is, that it imposes no imperative duty upon the trustee that can be enforced by mandamus, and that of the other is, that such a duty is imperative and that mandamus is the appropriate remedy.
It is not necessary that a statute should, in direct terms, declare the duty of an officer in order to make it an imperative one. The duty may be deduced from the general provisions and scope of the statute, regard being had to the evil intended to be remedied, and the object sought to be *478accomplished. A familiar illustration of this general doctrine is supplied by the cases which hold that highway officers may be compelled by mandate issued upon the petition of a citizen who has sustained a special injury, to repair a highway, or remove an obstruction. The cases of Wren v. City of Indianapolis Ind. 206, and City of Greenfield v. State, ex rel., 113 Ind. 597, are apposite examples, for there the duty to issue estimates and proceed with the collection of assessments for the improvement of a street, was deduced from the general provisions of the act for the incorporation of cities. But, without prolonging our opinion by an examination of the decided cases in detail, we adopt, as a fair expression of the conclusion to be deduced from them, this statement of a careful and an.accurate author, who, in speaking of the difference between a duty and a privilege, says : “ It has, indeed, been said that no rule can be laid down for determining whether the command is to be considered as a mere direction or instruction involving no invalidating consequences in its disregard, or as imperative, with an implied nullification for disobedience, beyond the fundamental one that it depends on the scope and object of the enactment.” Endlich Interp. Stat., section 443. This fundamental principle runs parallel with the cardinal rule which affirms that the courts must ascertain and give effect to the intention of the Legislature; it is, indeed, substantially the same rule expressed in different words to emphasize its application. Kellogg v. Page, 44 Vt. 356; Corbett v. Bradley, 7 Nev. 106. Our own decisions are collected and well discussed in Middleton v. Greeson, 106 Ind. 18. The question which here emerges is: Do the provisions of the statute concerning school trustees impose a duty or confer a privilege ? Or, to particularize: Dot-hose provisions require all township trustees to adopt the books and thus give practical effect to the statutory scheme as a complete and symmetrical system, or do they put it in the power of each trustee to break the uniformity by refusing to procure the books? If it be true that township trustees *479may, at their pleasure, procure or refuse to procure the books for which the State board contracts, then the statute is nullified in so far as it assumes to confer a right upon the contractor, to supply the people of the State with school books. Grant the right of each of the school trustees to determine for himself whether he will or will nqt procure the books, and it may result that the contract will operate in very few only of the townships of the State, and this, as we shall presently show, was a result the Legislature intended to prevent.
It is, as we have suggested, always proper to ascertain the ■object intended to be accomplished, and for this purpose it is proper to look to the history of the times, to the cause which induced the enactment of the statute, and to consider, also, the evil-intended to be remedied. Again and again has this doctrine been asserted- by this court, and in asserting it the court did no more than enforce a rule much older than the State. Krug v. Davis, 87 Ind. 590, and cases cited; Bell v. Davis, 75 Ind. 314; Clare v. State, 68 Ind. 17; State v. Canton, 43 Mo. 48; People, ex rel., v. Lacombe, 99 N. Y. 43.
One who would give a just interpretation to the language of a statute must always give due consideration to the history of the enactment. Speaking of the duty of one who undertakes to interpret a statute, the author quoted says: “He must refer to the history of the times to ascertain the reason for, and the meaning of the provisions of a statute, and to the general state of opinion, public, judicial and legislative at the time of the enactment.” Endlich Interp. Stat., section 29. Illustrations of this well known rule are supplied by the cases of Aldridge v. Williams, 2 How. 8; United States v. Union Pac. R. R. Co., 91 U. S. 72 ; District of Columbia v. Washington Market Co., 108 U. S. 243; State, ex rel., v. Nicholls, 30 La. Ann. 980; Keyport, etc., Co. v. Transportation, etc., Co., 18 N. J. Eq. 13; Delaplane v. Crenshaw, 15 Gratt. 457. The information imparted by the inaugural address of the Governor of the State, by the debates in the General *480Assembly, and by the reports of the legislative committees, makes clear the object sought to be accomplished, and reveals the evil it was the legislative purpose to remedy. It is manifest that to so construe the statute as to enable township trustees to refuse to make reports, or to prepare certificates, or to procure books, would defeat the leading purpose of the Legislature. No one who attends to the history of the times can doubt that it was the legislative intention to require all school officers to procure the books for the pupils from the person to whom the State board of education should award the contract. It was, too, the intention of the Legislature to equalize prices, to prevent one locality from being compelled to pay a much greater price for books than another, to put it beyond the power of local officers to mar the uniformity of the system, to prevent favoritism, and to open the field to competition. To this end, the Legislature constructed a system which required competitive bidding, and, to make sure that the best prices might be obtained, provided that whoever secured the'contract should have the exclusive privilege of furnishing all the books designated and required by the State board. To permit the local school officers to treat the provisions of the statute as the grant of a privilege would prevent the attainment of this end. To give effect to the intention of the Legislature, and to secure the accomplishment of the principal object of the statute, it must be held that its provisions create a legal duty which the trustees can not put on or off at pleasure. To hold otherwise would effectually destroy the symmetry of the statute, and so cripple its machinery as to render it useless, and this we can not do in the face of the historical facts which were laid before the General Assembly by the Governor, considered in the reports of the committees of that body, and debated by its members. We know as matter of history, imparted to us by the most authentic records and in the most public method, that, with little diversity of opinion, it was agreed that there were great evils to be remedied. The difference of opinion was not so much *481as to the existence of the evil and the necessity of a remedy as it was respecting the nature of the remedy that should be resorted to for the cure of the evil.
Before turning to the language of the statute it is proper to refer to an ancient and well known rule of law, which is not without influence here. An English writer says : . “ It has, indeed, been said to have become an axiom, that (in public statutes words only directory, permissory or enabling, may have a compulsory force where the thing to be done is for the public benefit, or in advancement of public justice.’ ” Heard’s Shortt Extraordinary Rem. 255. An American' court has thus stated the rule: “ The grant by the Legislature, of an official power, involves a corresponding public duty; and where the power is not expressly discretionary, its exercise is a peremptory public duty.” The same court also said: “ Public official powers must be supposed to be granted from public motives, and for the public good, and their exercise is not a matter of discretion, unless expressly made so,” People, ex rel., v. Supervisors, 11 Abb. Pr. 114. The rule was thus expressed by our own court: “ Where the words of the statute are .permissive merely, in cases where public interests or rights are concerned, and where the public or third persons have a claim de jure, that the powers should be exercised, they will be construed as obligatory.” Gray v. State, ex rel., 72 Ind. 567. Other cases declare the same doctrine. Bansemer v. Mace, 18 Ind. 27; State, ex rel., v. Buckles, 39 Ind. 272; City of Indianapolis v. McAvoy, 86 Ind. 587. That the statute here under examination contains provisions concerning public rights, and rights in which individual patrons of the schools have an interest, is too clear for denial-; and therefore this rule forcibly applies.
An analysis of the provisions of the statute submitted to the light of the principles we have stated will make clear its meaning and object. Section 1 constitutes the State board of education commissioners for the purpose of making selec*482tion of text-books for use in the common schools, and designates the standard which shall guide the board in the selec-. tion of books. Section 2 commands the board to advertise for proposals in two daily newspapers in this State, and one in the cities of New York, Philadelphia, Cincinnati, Chicago, and St. Louis, and directs what the action of the board shall be. Section 3 requires the board to examine all proposals for furnishing “ school books to the people of the State for use in the common schools.” Section 4 provides that if books can be furnished “ cheaper to the patrons for use in the common schools of this State,” from manuscript, the board shall invite proposals for manuscript and not for books. Section 6 provides that as soon as the board shall have entered into a contract it shall be the duty of the Governo:' to issue his proclamation “ announcing such fact to the people of this State.” .Section 7 provides that when the Governor shall have issued his proclamation it “shall be the duty of the school trustees of each and every school corporation in this State, within thirty days thereafter, and at such other times .as books may be needed for use in the public schools of their respective corporations, to certify to .the county superintendent of their respective counties the number of school textbooks provided for in such contract required by the children for use in the schools of their several school corporations.” In this section it is made the duty of the school superintendent to make a requisition for such books upon the contractor, and it is further made the duty of the superintendent, upon the receipt of the books, to immediately notify all of the township trustees of the receipt of such books. This section also declares that “ It shall then be the duty of such school trustees to immediately procure and take charge” of such books, and that “ upon the receipt of such books by said school trustees they shall furnish them on demand to the school patrons or school children of their respective corporations at the price fixed therefor by the contract entered into between said board of commissioners and said contractor.’’ *483It is also provided in the same section that books may be purchased from the superintendent. Section 8 makes it the duty of each trustee to make a report of the books received, the number sold, and the number on hand, and section 9 prescribes a penalty for a breach of duty.
From this synopsis these important things are made manifest : The books are to be secured for all the schools of the State. Everywhere throughout the statute the terms employed refer to the entire State, never to localities. Every provision indicates an intention to establish a uniform system, and not a provision indicates an intention to put it in the power of any officer to break the uniformity. The duty is enjoined upon all of the trustees of the State; none are excepted. The books are all to be furnished under the contract, and furnished without exception for all the schools of the State. The only method for securing the books is through contract. The conclusion that the law is obligatory upon every school trustee within the State is, therefore, irresistible, From beginning to end there is no hint or suggestion that some of the trustees may, and some may not, obey the law, and procure or decline to procure the books under the contract made by the State board. There is not the remotest suggestion from which it can be inferred that the system constructed shall be treated otherwise than as a unit. Nor is there a word from which it can be inferred that the Legislature intended that inferior school officers might exercise discretionary power, and thus break and deform the uniformity and symmetry of the system. All we know of the history of the enactment, all we can discover as to the object of the statute, and all that we have learned of the evil sought to be remedied, combine with the words of the statute (words clear in themselves, but clearer still from the light shed upon them by extrinsic facts which it is our duty to know and which we do know) in support of the conclusion, that the statute creates a uniform system, requires that all books be procured under the contract, and that school trustees may *484not exercise discretionary powers, but shall perform the duty enjoined upon them by procuring and distributing the books selected by the State board of education as the law commands.
Filed March 13, 1890.
Upon the petition of a. citizen, courts have enforced a duty less clear and imperative than that which rests upon the appellee, but the length of this opinion (excusable, if excusable at all, because of the magnitude and importance of the questions involved) forbids that we do more than refer to the cases. State, ex rel., v. School Directors, etc., supra; School Commissioners, etc., v. State Board, 26 Md. 505; Maddox v. Neal, 45 Ark. 121 (55 Am. N. 540).
For the error in holding that the duty imposed upon school trustees is not imperative, the judgment must be reversed.
Judgment reversed, with instructions to proceed in accordance with this opinion. ■